                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PETER ANTHONY DE FEO,
     Plaintiff,

      v.                                        CIVIL ACTION NO.     19-~LED
ESQUIRE ROBERT B. EYRE,
                                                                         Ul I   3 1 2019
     Defendant.
                                                                       KATE BARKMAN cte,t
                                                                     BY.          Dep. Clerk
                                        ORDER

      AND NOW, this .J/~ay of October, 2019, upon consideration of Plaintiff Peter

Anthony DeFeo's Motion to Proceed In Forma Pauperis (ECF No. I), and prose Complaint

(ECF No. 2) it is ORDERED that:

      1. Leave to proceed informa pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

      2. The Complaint is DEEMED filed.

      3. The Complaint is DISMISSED for the reasons in the Court's Memorandum.

           DeFeo's federal claim is DISMISSED WITH PREJUDICE and his state law claims

           are DISMISSED WITHOUT PREJUDICE for lack of subject matter jurisdiction.

      4. The Clerk of Court shall CLOSE this case.
